Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered October 8,1991, which denied *682petitioner’s application to vacate respondent City of New York’s title to two parcels of real property acquired pursuant to an in rem judgment of foreclosure, unanimously affirmed, without costs.
After the judgment of foreclosure was entered and the deed transferring title to the City was duly recorded, the application of petitioner and his co-petitioner to release the City’s interest pursuant to Administrative Code of the City of New York § 11-424 was approved upon the condition that they pay the arrears and charges within 30 days of billing. Having failed to do so, petitioner will not now be heard to complain of any procedural defects in the underlying foreclosure action (see, Matter of Tax Foreclosure No. 35, 71 NY2d 863, 864-865).
We do not reach the additional procedural issues raised by Corporation Counsel on this appeal. Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.